In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1001V
                                   Filed: November 19, 2015
                                          Unpublished

****************************
DINNIA STEHLE,                             *
                                           *
                     Petitioner,           *     Ruling on Entitlement; Concession;
                                           *     Influenza;
                                           *     Shoulder Injury (“SIRVA”);
SECRETARY OF HEALTH                        *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                        *
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Douglass Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

      On September 10, 2015, Petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury
cause-in-fact by her October 15, 2014 influenza vaccination.. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On November 18, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that petitioner suffered a non-
Table injury of SIRVA [i.e. a Shoulder Injury Related to Vaccine Administration] and that
preponderance of the medical evidence indicates that the injury was causally related to



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the flu vaccination she received on [October 15, 2014 3].” Id. at 3. Respondent further
agrees that no other cause of petitioner’s injury has been identified, that petitioner’s
injury persisted for more than six months, and that petition has satisfied all legal
prerequisites for compensation under the act. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                            s/Nora Beth Dorsey
                                            Nora Beth Dorsey
                                            Chief Special Master




3
 The language quoted here actually states incorrectly that the implicated vaccination was administered on October
1, 2012. However, this is clearly an inadvertent error. Respondent’s report identifies the implicated vaccine as
having been administered on October 15, 2014, in numerous other statements within her report, including her factual
summary and conclusion. See Respondent’s Rule 4(c) Report at 1, 2, 4. She also specifically indicated that
petitioner’s injury persisted for six months as of April 15, 2015. Id. at 3, fn. 2.